107 F.3d 18
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Byron C. JOHNSON, Defendant-Appellant.
No. 96-10224.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 5, 1997.*Decided Feb. 07, 1997.

Before:  CANBY, HAWKINS and TASHIMA, Circuit Judges.
MEMORANDUM**
Byron Johnson appeals his conviction, pursuant to a guilty plea, for mailing a threatening communication in violation of 18 U.S.C. § 876.  Johnson contends that the district court failed to follow the mandates of Fed.R.Crim.P. 11, during his change of plea hearing.  We agree with the government's concession that the district court failed to comply with Rule 11, that the error was not harmless, and that remand is necessary.  See United States v. Smith, 60 F.3d 595 (9th Cir.1995).  We therefore vacate Johnson's plea and conviction and remand the matter to the district court for entry of a new plea and further appropriate proceedings.
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3